Citation Nr: 1515936	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-47 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste, including as due to exposure to environmental hazards during Persian Gulf War service.

2.  Entitlement to service connection for depression, claimed as due to laryngeal cancer status post total laryngectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1990 to June 1991, which included service in the Southwest Asia Theater of operations from November 1990 to May 1991.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of service connection for depression, claimed as due to (now secondary to) laryngeal cancer status post total laryngectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous chemicals from open burn pits and oil fires during Persian Gulf War service. 

2.  Laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste, has been causally linked to exposure to hazardous chemicals from open burn pits and oil fires during Persian Gulf War service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste, including as due to exposure to environmental hazards during Persian Gulf War service are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The issue of service connection for depression (as secondary to the laryngeal cancer disability) is being remanded for further development.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with laryngeal cancer and malignant tumors are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Laryngeal Cancer with Residuals

The Veteran contends that laryngeal cancer, which was diagnosed in September 2009 with subsequent treatment resulting in loss of teeth and the loss of the senses of smell and taste, was caused by being exposed to open burn pits and the fallout from oil fires during her Persian Gulf War service.  As the Board is granting service connection for laryngeal cancer with residuals based on respiratory injury from exposure to hazardous chemicals resulting from open burn pits and oil fires during service and the April 2015 VHA medical opinion linking the laryngeal cancer, which was manifested in 2009, to service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the Veteran was exposed to hazardous chemicals from open burn pits and oil fires (i.e., had a "respiratory injury") during Persian Gulf War service.  The Veteran served as a petroleum supply specialist during service, and exposure to hazardous chemicals from open burn pits and oil fires is consistent with the circumstances, conditions, and hardships of her service in the Southwest Asia Theater of operations; therefore, the account of exposure to hazardous chemicals from open burn pits and oil fires during service is credible and of significant probative value.  

The Board next finds that the evidence is in equipoise on the question of whether the Veteran laryngeal cancer is causally related to the exposure to hazardous chemicals from open burn pits and oil fires during Persian Gulf War service.  After reviewing the record, a reviewing VA oncologist opined that the laryngeal cancer was strongly (i.e., well over 50 percent) related to exposure to carcinogenic chemicals resulting from combustion, to which the Veteran was exposed during her period of service.  See April 2015 VHA medical expert opinion.  The reviewing VA oncologist explained that it was well known that the combustion of organic chemicals resulted in the production of numerous carcinogenic chemicals, and the medical article in "Gulf War and Health Reports" submitted by the Veteran even understated the known strong relationship of inhaled carcinogens with respiratory tract cancers.  Because the reviewing VA oncologist had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion, the April 2015 VHA medical expert opinion is of significant probative value.  There is no other adequate medical opinion of record.  

The August 2014 VA medical examiner provided a negative medical opinion on the question of whether the laryngeal cancer was caused by exposure to hazardous chemicals resulting from open burn pits and oil fires during service but did not consider the medical literature that suggested an association between laryngeal cancer and combustion products; therefore, the August 2014 VA medical opinion is of minimal probative value.  For these reasons, and resolving reasonable doubt in 

favor of the Veteran, the Board finds that the criteria for direct service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste due to exposure to environmental hazards during Persian Gulf War service under 38 U.S.C.A. § 3.303(d) are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for laryngeal cancer status post total laryngectomy with loss of teeth, sense of smell, and taste, due to exposure to environmental hazards during Persian Gulf War service, is granted.


REMAND

Secondary Service Connection for Depression

The issue of service connection for depression, claimed as due to (secondary to under 38 C.F.R. § 3.310) the now service-connected laryngeal cancer, is remanded for a supplemental VA medical opinion because the July 2014 VA mental disorders examination is inadequate.  When answering the question of whether the Veteran currently has one or more mental disorders that conform to DSM-5 criteria, the VA examiner noted that the Veteran had diagnoses of Depressive Disorder and Alcohol Abuse; however, when asked to provide a medical opinion on whether the Veteran's mental disability was caused or aggravated by laryngeal cancer, the VA examiner provided a negative opinion on the basis that the Veteran did not appear to suffer from a mental disorder.  Due to the inconsistencies in the July 2014 VA mental disorders examination report, a remand for a supplemental VA medical opinion is needed.    


Accordingly, the issue of service connection for depression, claimed as due to laryngeal cancer status post total laryngectomy, is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the July 2014 VA examiner who evaluated the Veteran's claimed psychiatric disorder (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide an opinion, for each current psychiatric diagnosis, on the following:

a.  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current psychiatric disability was caused by the now service-connected laryngeal cancer?

b.  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current psychiatric disability was permanently worsened beyond the natural progression (i.e., aggravated) by the now service-connected laryngeal cancer?

In rendering the medical opinion, the examiner should address: (1) the November 2009 private oncology record noting prescribed medication for depression; and (2) the May 2010 VA treatment records, which include the Veteran's report of "underlying emotional issues" related to the change in appearance after the laryngectomy, and the treating VA medical provider's notation of depression.  

If the VA examiner determines that the Veteran does not have depression (or any other psychiatric disability) and has not suffered from any psychiatric disability at any time since filing the claim in September 2009, the examiner should fully explain the answer, including which diagnostic criteria are not met.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


